Trust for Advised Portfolios c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 September 23, 2014 VIA EDGAR TRANSMISSION Ms. Deborah Skeens U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 RE: Trust for Advised Portfolios (the “Trust”) Securities Act Registration No: 333-108394 Investment Company Act Registration No: 811-21422 Infinity Q Diversified Alpha Fund (S000046414) Dear Ms. Skeens: Pursuant to Rule 485(a) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Infinity Q Diversified Alpha Fund (the “Fund”), is Post-Effective Amendment No. 35 and Amendment No. 36 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) for the purpose of responding to Staff comments with respect to registration of the Fund. In addition, on behalf of the Trust and the Fund, we hereby request acceleration of this registration statement Amendment filed herewith on September 23, 2014, whereby the registration statement on Form N-1A would be declared effective no later than September 26, 2014. Pursuant to the U.S. Securities and Exchange Commission’s authority under Rule461(a) under the 1933 Act, we have attached a separate letter from Quasar Distributors, LLC, the Fund’s principal underwriter, requesting that effectiveness of the Amendment to the registration statement be accelerated to Friday, September 26, 2014, or as soon as practicable thereafter. Very truly yours, /s/ Jeanine M. Bajczyk Jeanine M. Bajczyk, Esq. Secretary Trust for Advised Portfolios Enclosure QUASAR DISTRIBUTORS, LLC QUASAR DISTRIBUTORS, LLC September 23, 2014 VIA EDGAR TRANSMISSION Ms. Deborah Skeens U.S. Securities and Exchange Commission Division of Investment Management treet NE Washington, DC 20549 RE: Trust for Advised Portfolios (the “Trust”) Securities Act Registration No: 333-108394 Investment Company Act Registration No: 811-21422 Infinity Q Diversified Alpha Fund (S000046414) Dear Ms. Skeens: REQUEST FOR ACCELERATION.As the principal underwriter of the Infinity Q Diversified Alpha Fund (the “Fund”), a series of the Trust, and pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, as amended, we request that effectiveness of the Registration Statement that is filed herewith on Form N-1A on behalf of the Fund on September 23,2014, be accelerated to September 26, 2014, or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC /s/ James R. Schoenike James R. Schoenike President 615 East Michigan Street Milwaukee, WI53202
